Title: To Thomas Jefferson from Benjamin Rush, 12 March 1801
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir,
Philadelphia March 12th: 1801

Your Character as a Philosopher & friend of mankind predominates so much more in my mind over that of your new station, that I cannot resist the habit of addressing you as I have done in my former letters. Your new official title has added nothing to my respect for your person. It could not add to my friendship for you.
You have opened a new Œra by your Speech on the 4th: of March in the history of the United States. Never have I seen the public mind more generally, or more agreeably affected by any publication.  Old friends who had been seperated by party names, and a supposed difference of principle in politicks for many years, shook hands with each Other, immediately After reading it, and discovered, for the first time, that they had differed in Opinion only, About the best means of promoting the interests of their common country. It would require a page to contain the names of all the citizens (formerly called federalists) who have spoken in the highest terms of your Speech. George Clymer (one of our colleagues in July 1776) and Judge Peters, have taken the lead in their encomiums upon it. A Mr: Joseph Wharton (an active, but republican federalist) has read it (he says) seven times, and with encreasing pleasure. I need hardly tell you how much every Sentiment, and even word in it, accord with my feelings, and principles. I consider it as a solemn & affecting address to your fellow citizens—to the nations of Europe, to all the inhabitants of the Globe, and to posterity to the latest generations, upon the great Subject of political Order and happiness. You have concentrated whole Chapters into a few aphorisms, into defence of the principles and form of our Government. It is owing to the long Sleep of such Sentiments in diplomatic performances, that the young men of our Country have been seduced from it, to admire, and prefer the British Constitution. It never occurred to them, ’till last week, that a Republic was a Government of more energy than a monarchy. It is equally true, though constantly denied by the monarchists of our Country, that national stability of opinion and conduct, with respect to public men, as well as national integrity & humanity, are more common Virtues in a Republic, than in Royal Governments. The first is proved by the Conduct of the Americans to their first Magistrates in all the States, not one of them having been dismissed by a general Suffrage from Office since the formation of our state governments in 1775. The second is proved by the general fidelity with which the duties upon imports are paid in every part of the Union. Mr Latimer assured me a few days ago, that in the course of three years, he had not detected a single American in an Attempt to elude the duty upon imported goods. The few Smuglers whom he had detected, & punished, were Europeans. In the United states every citizen feels the injury committed by public fraud, as done to himself. In a monarchy the mischief of fraud is said to extend only to the king, who by the common Sense of his Subjects is considered to possess millions of property not his own, & of course that it is not criminal to rob him. Both national humanity and integrity are proved by the manner in which the late election for the first magistrate of the United States was conducted by four millions of people. Not a dollar I beleive was expended in a  bribe, nor was a black eye created by it in any part of the Union. Our newspapers like Chimnies, peaceably carried off the smoke of party rage without doing any harm. This fact did not escape the Notice of the late British Minister Mr: Liston, and led him to remark in his farewell visit to my family, that it promised a continuance of our republican form of government “for many Ages to come.”
In contemplating the change you have produced in the public mind, I have been carried back to an interesting conversation with you about two years ago in which you predicted it. I did not concur with you; for our country was then so much Under the influence of the name of— the plans of— and the press of Peter Porcupine that I despaired of a resuscitation of its republic Spirit. You said the death of two men (whom you named) would render your prediction speedy, as well as certain. They both died in 1799. In the third month of the year 1801 We have become “all Republicans—all federalists.”
I fear I have trespassed upon time now more precious than ever by this long letter. I have only to add, that the pleasure created by your Speech has been encreased by your late appointments, and by your declaration to several of your friends that you did not intend to consider political Opinion or conduct as crimes in the present Officers of the Government.
Declining as I am in years, and languishing for retirement in Order more exclusively to pursue my medical researches, I can do nothing to render your administration easy, and prosperous, but unite with thousands in imploring the direction and blessings of that Being upon it, to Whom you have publickly & solemnly committed the “destiny” of our nation.
From Dear Sir, with encreasing regard, your sincere, and faithful friend,

Benjn: Rush

